                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                         JONESBORO DIVISION

LOGAN CONRAD YOUNGER                                                          PLAINTIFF

v.                       CASE NO. 3:18-CV-00078 BSM

JUSTIN TOMPSON                                                              DEFENDANT

                                     JUDGMENT

     Consistent with the order entered on this day, this case is dismissed without prejudice.

     IT IS SO ORDERED this 3rd day of April 2019.



                                                  _________________________________
                                                   UNITED STATES DISTRICT JUDGE
